Title: From Thomas Jefferson to John Jay, 1 March 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris March 1. 1789.

My last letters have been of the 11th. 14th. and 21st. of January. The present conveyance being thro’ the post to Havre from whence a vessel is to sail for New York, I avail myself of it principally to send you the newspapers. That of Leyden of the 24th. contains a note of the Chargé des affaires of France at Warsaw which is interesting. It shews a concert between France and Russia; it is a prognostication that Russia will interfere in the affairs of Poland, and if she does it is most probable that the King of Prussia must be drawn into the war.—The revolution which has taken place in Geneva is a remarkeable and late event. With the loss of only two or three lives, and in the course of one week, riots, begun at first on account of a rise in the price of bread, were improved and pointed to a reformation of their constitution, and their antient constitution has been almost completely reestablished. Nor do I see any reason to doubt of the permanence of the reestablishment.—The king of England has shewn such marks of returning reason that the regency bill was postponed in the House of Lords on the 19th. inst. It seems now probable there may be no change of the ministry;  perhaps no regent. We may be sure however that the present ministry make the most of those favourable symptoms.—There has been a riot in Brittany begun on account of the price of bread, but converted into a quarrel between the noblesse and tiers etat. Some few lives were lost in it. All is quieted for the present moment. In Burgundy and Franchecompté the opposition of the nobles to the views of government is very warm. Every where else however the revolution is going on quietly and steadily, and the public mind ripening so fast that there is great reason to hope a good result from the States general. Their numbers (about 1200) give room to fear indeed that they may be turbulent.—Having never heard of Admiral Paul Jones since the action, in which he took a part, before Oczakow, I began to be a little uneasy. But I have now received a letter from him dated at St. Petersburg the 31st. of January where he had just arrived at the desire of the empress. He has hitherto commanded on the Black sea. He does not know whether he shall be employed there, or where, the ensuing campaign. I have no other interesting intelligence which would not lead me into details improper for the present mode of conveyance. After observing therefore that the gazettes of France and Leyden to the present date accompany this, I shall only add asurances of the sincere esteem & respect with which I have the honour to be Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

